Roe, C. J. This matter coming to be heard on the motion of the Respondent for summary judgment in the form of a partial award to the Claimant, due notice having been given and the Court being fully advised in the premises; Finds that $2,264.17 of this claim has been paid directly by the Department of Law Enforcement. The remaining $374.32 is a properly authorized obligation of the Department of Law Enforcement which was not paid due to the lapse of the appropriation for the period during which the debt was incurred. Money was appropriated under appropriation and fund No. 011-45460-1800-00-00 of which appropriation $86,542.12 lapsed in fiscal 1978 and $346,212.28 lapsed in fiscal 1977. It is hereby ordered that Respondent’s motion for summary judgment is granted and Claimant is hereby awarded, in full satisfaction of this claim, the sum of $374.32.